     Case 2:20-cv-00594-JAD-EJY Document 29 Filed 10/27/20 Page 1 of 4




 1   George Haines, Esq.
     Nevada Bar No. 9411
 2   FREEDOM LAW FIRM
     8985 S. Eastern Avenue, Ste. 350
 3
     Beltway Corporate Center
 4   Las Vegas, NV 89123
     Telephone:702.880.5554
 5   ghaines@freedomlegalteam.com
     Counsel for Plaintiff Lisa A. Bryant
 6
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
                                       :
10    LISA A. BRYANT,                  :
                                       :                  Case No.: 2:20-cv-00594-JAD-EJY
11              Plaintiff,             :
                                       :
12
           v.                          :
13                                     :
      MADISON MANAGEMENT SERVICES, :                      [PROPOSED] STIPULATION AND
14    LLC, and WALDMAN & PORRAS, PLLC, :                  ORDER TO EXTEND DISCOVERY
                                       :
15
                Defendants.            :                  [FIRST REQUEST]
16                                     :
                                       :
17
18
        Pursuant to Fed. R. Civ. P. 26(f), and Local Rule 26-1, Plaintiffs Jeffrey K. Engler and
19
20   Katherine M. Sennes-Engler (“Plaintiffs”) and CMG Mortgage Inc. d/b/a CMG Financial

21   (“CMG”) (collectively the “Parties”), by and through their attorneys, hereby stipulate to extend

22   discovery deadlines and other deadlines in the March 11, 2020 Scheduling Order (ECF No. 24)

23   as follows:

24                  1.       Completed Discovery.

25          The parties have exchanged initial disclosures. Plaintiff has served written discovery.
26                  2.     Remaining Discovery.
27
            Written discovery responses from Defendants and the parties’ depositions.
28

                                                    -1-
     Case 2:20-cv-00594-JAD-EJY Document 29 Filed 10/27/20 Page 2 of 4




 1
                     3. Good Cause.
 2
 3           On October 5, 2020, Defendants filed a Motion for Extension of Time to Responds to

 4   Discovery Requests (“Motion for Extension”) because Defendants are working remotely and on a
 5   reduced staff due to the Covid 19 pandemic. See ECF No. 25. On October 21, 2020, the Court
 6   granted Defendants’ Motion for Extension and Defendants’ discovery responses are now due on
 7   November 4, 2020. See ECF No.26.
 8           Thus, the parties are seeking a 90-day extension to ensure that the pending discovery can
 9   be completed without requesting additional time. This stipulation is made in good faith, is not
10   interposed for delay, and is not filed for an improper purpose. Furthermore, a trial date has not
11   been set at this time.
12
             5.      Current Discovery Deadlines.
13
                      Discovery Cutoff: January 5, 2021
14
                      Deadline to Amend Pleadings: October 7, 2020
15
                      Deadline to Disclose Initial Expert Disclosures: November 6, 2020
16
                      Deadline to Disclose Rebuttal Expert Disclosures: December 7, 2020
17
                      Dispositive Motion Deadline: February 4, 2021
18
                      Joint Proposed Pretrial Order: March 8, 2021
19
             6.      Proposed Discovery Deadlines.
20
                      Discovery Cutoff: April 5, 2021
21
                      Deadline to Amend Pleadings: January 7, 2021
22
                      Deadline to Disclose Initial Expert Disclosures: February 6, 2021
23
                      Deadline to Disclose Rebuttal Expert Disclosures: March 7, 2021
24
                      Dispositive Motion Deadline: May 4, 2021
25
26                    Joint Proposed Pretrial Order: June 8, 2021

27           WHEREAS, no prejudice will occur to this Court or the Parties if granted, good cause

28   supports this request to extend discovery;


                                                    -2-
     Case 2:20-cv-00594-JAD-EJY Document 29 Filed 10/27/20 Page 3 of 4




 1
           NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS
 2
     HEREBY STIPULATED AND AGREED, by and between the Parties as follows:
 3
           The August 19, 2020 Scheduling Order shall be amended as follows:
 4
                    Discovery Cutoff: April 5, 2021
 5
                    Deadline to Amend Pleadings: January 7, 2021
 6
                    Deadline to Disclose Initial Expert Disclosures: February 6, 2021
 7
                    Deadline to Disclose Rebuttal Expert Disclosures: March 7, 2021
 8
                    Dispositive Motion Deadline: May 4, 2021
 9
                    Joint Proposed Pretrial Order: June 8, 2021
10
           IT IS SO STIPULATED.
11
12
       DATED: October 25, 2020                     DATED: October 25, 2020
13
       FREEDOM LAW FIRM, LLC                       WALDMAN & PORRAS, PLLC
14
15
       By: /s/ George Haines                       By: /s/ Nicholas M. Porras
16         GEORGE HAINES, ESQ.                         NICOLAS M. PORRAS, ESQ.
           Nevada Bar No.: 9411                        Nevada Bar No.: 12849
17         8985 S. Eastern Ave., Suite 350             201 West Liberty Street, Suite 207
           Las Vegas, NV 89123                         Reno, NV 89501
18
           Attorney for Plaintiff                      Attorney for Defendants
19         LISA BRYANT                                MADISON MANAGEMENT SERVICES,
                                                      LLC, AND PORRAS, PLLC
20
21
22
23
24
25
26
27
28

                                                 -3-
     Case 2:20-cv-00594-JAD-EJY Document 29 Filed 10/27/20 Page 4 of 4




 1
                                       ORDER GRANTING
 2
                           STIPULATION TO EXTEND DISCOVERY
 3
          In consideration of the parties’ stipulation and good cause showing, IT IS ORDERED
 4
     THAT the August 19, 2020 Scheduling Order shall be amended as follows:
 5
                   Discovery Cutoff: April 5, 2021
 6
                   Deadline to Amend Pleadings: January 7, 2021
 7
                   Deadline to Disclose Initial Expert Disclosures: February 6, 2021
 8
                   Deadline to Disclose Rebuttal Expert Disclosures: March 7, 2021
 9
                   Dispositive Motion Deadline: May 4, 2021
10
                   Joint Proposed Pretrial Order: June 8, 2021
11
12         IT IS SO ORDERED.

13
                                               ________________________________________
14                                             UNITED STATES MAGISTRATE JUDGE
15
16                                                         Dated: October 27, 2020

17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
